Citation Nr: 0600157	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.

3.	Service connection for burn, left hand. 

4.	Service connection for tendinitis.

5.	Service connection for coronary artery disease, s/p CABG.

6.	Service connection for fracture, right little finger.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1963 to June 1966.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the record, the Board finds that a notice 
letter in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA) is necessary here.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Moreover, the Board finds further medical inquiry necessary 
here regarding the veteran's service connection claims for a 
heart disorder and a right little finger disorder.  The 
record indicates that the veteran complained while inservice 
of pain in his chest and in his right little finger.  These 
complaints are supported by service medical records noting 
chest pain and bone deformity in the right little finger.  
The Board notes that the veteran was not provided VA 
compensation examinations and opinions for these claims.  See 
38 U.S.C.A. § 5103A (2002) and Duenas v. Principi, 18 Vet. 
App. 512 (2004).   


Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claims and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  

2.  The RO should schedule the veteran 
for VA medical examinations with 
appropriate specialists for the veteran's 
heart and for his right hand.  The claims 
file should be provided to each examiner 
for review of pertinent documents, to 
include any retrieved pursuant to this 
remand.  All indicated tests should be 
performed.  Each examiner should 
determine whether the veteran has the 
current disorders claimed.   

3.  If the examiner finds that the 
veteran has the claimed disorder, the 
examiner should then advance an opinion 
as to the likelihood (likely, at least as 
likely as not, not likely) that any 
currently present disorder is related to 
the veteran's active service from July 
1963 to June 1966.     

4.  Each opinion should record in full 
the veteran's complaints.  Each opinion 
should discuss the relevant service 
medical records.  Each opinion should be 
supported by a complete rationale. 

5.  The RO should then readjudicate all 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

